Citation Nr: 1635912	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  16-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

3. Entitlement to service connection for a right knee disorder.  

4. Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016 the Veteran withdrew her request for a Board hearing.  

The Board acknowledges that in July 2015 the Veteran filed an appeal (VA Form 9) regarding the issue of entitlement to reimbursement or payment of unauthorized medical expenses, which has not yet been certified to the Board.  It appears that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issues of service connection for a right knee disorder and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In a decision, dated in January 1997, the Board determined that the Veteran had failed to provide new and material evidence to reopen the previously denied claim of entitlement to service connection for a right knee disorder.  

2. The additional evidence presented since the January 1997 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.  

3. In a decision, dated in January 1997, the Board denied the Veteran's claim of entitlement to service connection for a left knee disorder.  

4. The additional evidence presented since the January 1997 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1. The January 1997 Board decision that denied to reopen the Veteran's claims of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2. New and material evidence has been submitted since the previous denial to reopen the Veteran's claim of entitlement to service connection for a right knee disorder and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

3. The January 1997 Board decision that denied the Veteran's claims of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

4. New and material evidence has been submitted since the previous denial of entitlement to service connection for a left knee disorder and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen the claims of entitlement to service connection for a right knee disorder and a left knee disorder, the only issues being decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  

Claim to Reopen Service Connection for a Right Knee Disorder
 and Left Knee Disorder

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection for a right knee disorder was initially denied by the RO in a January 1981 decision.  Although she was seen for complaints of knee pain in service, he RO determined there was no evidence of a current right knee disability.  The Veteran did not appeal that decision.   

In January 1997 the Board denied to reopen the Veteran's claim of service connection for a right knee disorder on the basis that new and material evidence was not submitted to reopen the claim of entitlement to service connection for a right knee disorder.  The Veteran's claim of service connection for a left knee disorder was denied on its merits.  The Board determined that service treatment records were devoid of any finding or diagnosis of a left knee disorder and there was no post-service competent evidence establishing a relationship between the current left knee disorder and service.  The Veteran's testimony and lay opinion regarding ongoing knee problems since service was determined to be not competent evidence regarding medical causation.  The Veteran was notified of the Board's decision; and, the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100, 20.1104.

The evidence added to the record since the January 1997 Board decision includes a July 2013 VA examination that shows a diagnosis of degenerative arthritis of both knees based on x-ray evidence.  The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims of service connection for the right knee disorder and left knee disorder for the following reason.  Arthritis is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a) and along with the previous evidence of record, to include the Veteran's lay assertions of ongoing knee problems since service, suggests that the Veteran's right knee disorder and left knee disorder may be related to service based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The credibility of the evidence is presumed for the purpose of reopening the claims of service connection for a right knee disorder and left knee disorder.  The claims as to these matters must be reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed.  

As new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed.  


REMAND

Further development is necessary for the issues of service connection for a right knee disorder and left knee disorder for the following reasons.  First, on VA examination in July 2013, the examiner noted the Veteran's diagnosis of bilateral knee arthritis and opined that the bilateral knee disorder was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran had a preexisting right knee disorder prior to service that was not permanently aggravated in service as post-service evaluations show that both knees were normal.  Although the examiner based the opinion in part on a right knee injury preexisting service, the Veteran in May 1994 testified that while she injured her right knee in a skiing accident prior to service, her right knee did not bother her before service.  Moreover, her enlistment examination in July 1978 does not show that any knee disorder was noted and the lower extremities were evaluated as normal.  In light of the evidentiary record, an adequate rationale needs to be obtained from a VA examiner as to whether the Veteran had a preexisting right knee disorder before entering service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

The July 2013 VA examiner further opined that the Veteran's degenerative joint disease of both knees was likely the result of multiple factors including genetics, age, and previous trauma.  As for both the right knee and left knee disorders, the Veteran on multiple occasions complained of left knee pain since service.  See, e.g, May 1994 Board hearing transcript, September 1993 statement, and December 2013 notice of disagreement.  In May 1994 she testified that she injured both of her knees during service in a 15 mile march.  Notably, medical records in January 1990 indicate that the Veteran had left knee discomfort for 10 years.  In providing an opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including the Veteran's account of the injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The July 2013 examiner also noted that based on the Veteran's knee disorders, she was receiving Supplemental Security Income (SSI) benefits, which is a need-based income support program for disabled people administered by the Social Security Administration (SSA).  Efforts should be made to obtain records pertaining to her SSI benefits.

Lastly, in November 2011, the Veteran provided written authorization to obtain chiropractic treatment records from Dr. W.W.C..  These records do not appear to be associated with the claims folder.  The authorization was valid for 180 days.  As these records may be pertinent to the claims of service connection for a right knee disorder and left knee disorder, the Veteran should be asked to provide new authorizations in order for these records to be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include all documents or evidentiary material pertaining to the Veteran's receipt of SSI benefits for her right and left knee disorders.  Obtain written authorization from the Veteran to obtain private chiropractic treatment records from Dr. W.W.C..  See November 2011 authorization.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of her right knee disorder and left knee disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  


After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

a.) Whether it is clear (undebatable) that the Veteran had a right knee disorder before entering her period of active service from September 1978 to June 1980?  In making this assessment the examiner is asked to comment both on the Veteran's May 1994 testimony, where she stated that although she injured her right knee prior to service her right knee did not bother her before service, and her enlistment examination in July 1978, which does not show any knee disorder and evaluated her lower extremities as normal.

b.) If it is determined that a right knee disorder clearly and unmistakably preexisted service, and because of her documented complaints of pain in service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting right knee disorder was not aggravated in service beyond the natural progression of the condition? 

c.) If it is not clear that the Veteran had a right knee disorder before entering her period of active service from September 1978 to June 1980, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right knee disorder, to include degenerative joint disease, began during her period of active service or is related to any incident of service?  

d.) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left knee disorder, to include degenerative joint disease, began during her period of active service or is related to any incident of service?  

In rendering the above opinions the examiner should address the following service treatment records pertaining to the right knee: the February 1980 record that shows treatment for a right knee contusion and strain after the Veteran fell on ice; a February 1980 record showing a diagnosis of right knee chondromalacia patella, and a May 1980 Report of Medical History that shows the Veteran pulled a muscle in boot camp that caused recurrent right knee pain.  The examiner also should comment on medical records in January 1990 that show the Veteran complained of left knee discomfort for 10 years and underwent arthroscopic debridement of the left knee that same month.  Lastly the examiner should discuss the Veteran's ongoing complaints of right knee pain and left knee pain since service.  See, e.g., May 1994 Board hearing transcript, September 1993 statement, and December 2013 notice of disagreement.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 
   
3. If the benefits sought on appeal are not fully granted, the AOJ must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


